The declaration in this case states that the claimant was a farmer residing a short distance south of Jacksonville, Illinois; that on or about March 1, 1914, he procured from the State Biological Laboratory a supply of serum, which he caused to be administered to his hogs by a licensed veterinary surgeon of this State. Several of the hogs died immediately after they received treatment on account of the poisonous serum, and claimant asks this Court to make an award to him for seven hundred ($700.00) dollars, to cover the loss he has sustained. A general demurrer was filed to the declaration; also a special demurrer, which sets forth that the doctrine of respondeat superior is not applicable to the State, and that the State is not liable for the malfeasance, misfeasance or nonfeasance of its officers, agents or employees. The State, in the distribution of serum and other medicines of this kind, is acting solely in a governmental capacity for the benefit of its citizens. This work must necessarily be handled through its officers, employees or servants, and if they make a mistake or commit a wrong in the exercise of their duty, the State can not be held accountable for their acts. It has been repeatedly held by this Court, that the doctrine of respondeat superior does not apply to the State, and in view of these decisions we are of the opinion that the special demurrer should be sustained. Demurrer sustained.